Perry, J.
It is my view that neither the city and county attorney nor his deputy may properly appear for the plaintiff in this case, or in any other case, against the Territory.
Wilder, J.
Aside from any question as to the legal right of a county attorney to represent a party in an action against the Territory, I am of the opinion that it is improper for him to do so, particularly in view of the impression generally on the community, which would be bad, that of allowing a government officer to prosecute a private claim against the government.
Hartwell, C. J.
I think county attorneys ought not to appear in any civil case against the Territory any more than ■against the county, not only because it looks badly and makes an unfortunate impression on the community, but because I think it is wi’ong. I cannot dissever the interests of the, county from those of the Territory. Moreover, as deputies of the attorney general, made so by statute, it would be the duty of the county attorneys, as I conceive it, although the statute does not require them to do so, to report to the attorney general any material matters which come to their knowledge affecting the *580interests of the Territory. They could not do this while bringing cases against the Territory. I am very glad that Messrs. Cathcart and Milverton wish to withdraw from the case if any of us think that they ought to do so and I respect them for taking this course rather than the opposite. I think they ought to withdraw from all connection with this case.
Thereupon Mr. Cathcart asked permission for himself and Mr. Milverton to retire from the case.